Citation Nr: 0726573	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-28 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel

INTRODUCTION

The veteran had active service from November 1969 to November 
1989.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The reopened claim of entitlement to service connection for 
hypertension, and the issues of whether new and material 
evidence has been received to reopen claims of entitlement to 
service connection for depression and bilateral hearing loss 
disability, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating action dated in July 1990, the RO 
denied the veteran's claim for service connection for 
hypertension.

2.  Evidence added to the record since the July 1990 RO 
determination, considered in conjunction with the record as a 
whole, is new, relates to an unestablished fact necessary to 
substantiate the veteran's claim, and raises a reasonable 
possibility of substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's decision of July 1990 that denied entitlement to 
service connection for hypertension is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2006).  

2.  New and material evidence has been received and the claim 
for service connection for hypertension is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In Kent v. Nicholson, 20 Vet. App 1 (2006) the Court issued a 
decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

A review of the claims file reveals that, in light of the 
Kent decision, the December 2002 AOJ VCAA notification letter 
sent to the veteran is insufficient.  Although the letter 
informed the veteran that new and material evidence could be 
submitted to reopen his claim and indicated what type of 
evidence would qualify as "new" evidence, he was not 
specifically informed of what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  However, because the instant decision 
reopens the veteran's service connection claim, any 
deficiency with respect to notice regarding new and material 
evidence is moot and no harm or prejudice to the appellant 
has resulted.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Legal Criteria

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).  For 
the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Under the governing criteria, service connection may be 
granted for a disability if it is shown that it is due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Legal Analysis

The veteran asserts that new and material evidence has been 
submitted to reopen a claim of service connection for 
hypertension.  The record reflects that the RO, in a July 
1990 decision, denied the veteran's claim for service 
connection for hypertension, on the basis that there was no 
evidence of the existence of a current hypertension 
disability.  Without a diagnosis of the claimed condition, 
there could be no service connection.  Cf. Degmetich v. 
Brown, 104 F.3d 1328 (1997).  No appeal was taken from that 
determination.  As such, it is final.  38 U.S.C.A. § 7105.

The evidence received since the final July 1990 RO decision 
includes private and VA outpatient records showing post-
service diagnoses of hypertension.  This additional evidence, 
which relates to an unestablished fact necessary to 
substantiate the claim, (whether the veteran has a current 
hypertension disability), was not previously considered and 
is not cumulative or redundant.  Thus, the additional 
evidence, considered in conjunction with the record as a 
whole, raises a reasonable possibility of substantiating his 
claim.  Accordingly, the Board concludes that the evidence 
received subsequent to the July 1990 RO denial, considered in 
conjunction with the record as a whole, is new and material 
and the claim for service connection for hypertension, is 
reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for hypertension is reopened.  To this 
extent only, the appeal is granted.


REMAND

Pursuant to the Board's action above, the claim for service 
connection for hypertension has been reopened and must be 
adjudicated de novo.  However, additional development of the 
record is necessary prior to such de novo consideration.  

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2006).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2006).  

The veteran's service medical record reflects that elevated 
blood pressure readings were noted on numerous occasions and 
that on several occasions he was specifically seen for a 
blood pressure check.  Additionally, a November 1977 service 
medical record reflects that the veteran was given a 
provisional diagnosis of essential hypertension.  Post 
service treatment records also reflect that the veteran has 
been diagnosed with hypertension.  However, the record does 
not contain a clinical opinion as to whether it is at least 
as likely as not that the current diagnosis of hypertension 
is etiologically related to the elevated blood pressure 
readings and provisional essential hypertension diagnosis 
noted in service.  Such would be useful in adjudication of 
the claim de novo.

With respect to the veteran's claims for whether new and 
material evidence has been received to reopen claims of 
entitlement to service connection for depression and 
bilateral hearing loss, a review of the claims file reveals 
that, in light of the Kent decision, the December 2002 VCAA 
notification letter sent to the veteran is insufficient.  
Although the letter informed the veteran that new and 
material evidence could be submitted to reopen his claims and 
indicated what type of evidence would qualify as "new" 
evidence, he was not specifically informed of what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous RO denial.  Therefore, the Board 
finds that the claim must be remanded for compliance with the 
VCAA and recent case law.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issues on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary to 
substantiate his claims including which 
evidence, if any, the veteran is expected 
to obtain and submit, and which evidence 
will be obtained by VA.  The veteran 
should also be advised to send any 
evidence in his possession pertinent to 
his appeal to the VA.  Additionally, the 
veteran should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claims, 
including notice that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

The VCAA notice should also include an 
explanation of the information or 
evidence needed to reopen the previously 
denied claims for service connection for 
a psychiatric disability, to include 
major depressive disorder, and bilateral 
hearing loss disability, as outlined by 
the Court in Kent v. Nicholson, 20 Vet. 
App 1 (2006).  Specifically, the veteran 
should be informed of what evidence would 
be necessary to substantiate the element 
or elements required to establish service 
connection for depression and bilateral 
hearing loss disability, that were found 
insufficient in the previous final denial 
of record.

2.  The veteran should be requested to 
furnish the names, addresses, and dates 
of treatment of all medical providers 
from whom he has received treatment for 
hypertension since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, not already of record.

3.  The veteran should then be afforded a 
VA examination by a specialist in 
cardiology, if available, to determine 
the nature and etiology of the current 
hypertension disability.  The examiner 
should be requested to furnish an opinion 
as to whether it is at least as likely as 
not that any current hypertension 
disability is etiologically related to 
the reported elevated blood pressure 
readings and the provisional essential 
hypertension diagnosis given to the 
veteran during service.  All necessary 
tests should be performed.  The rationale 
for all opinions expressed should be set 
forth.  The claims folder should be made 
available to the examiner in conjunction 
with the examination.

4.  Following completion of the above, 
the reopened claim of entitlement to 
service connection for hypertension and 
the claims of whether new and material 
evidence has been received to reopen a 
claim of entitlement to service 
connection for depression and bilateral 
hearing loss disability should be 
readjudicated.  If any benefit sought 
remains denied, a supplemental statement 
of the case should be issued and the 
veteran should be afforded the 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


